DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant first discloses “the cover layer…having a third specific gravity that is greater than 1.0” and “the first specific gravity is less than the third specific gravity” in this child application filed 11/21/17.  That is, this disclosure is not found in the parent application 15/197,988.  As such, all the claims receive a priority date of 11/21/17.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 53 and 54 are rejected under the cover having a dimpled surface.  Restated, it is well known in the art that the dimple pattern provides the necessary CL and CD as now claimed by applicant in claims 53 and 54.   However, applicant claims these limitations without claiming in clam 1, 53, or 54, that the cover layer “comprises dimples”.  In fact, dimples are nowhere claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 8, 10, 12-14, and 46-52 are rejected under 35 U.S.C. 103 as Binette et al. (herein Binette; US Pub. No. 2015/0111666 A1) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,899,822). 
Regarding claim 1, Binette discloses a golf ball having a weight of 1.620 ounces or less (par. [0144]; noting obvious based on play with the USGA rules), an outer diameter of at least 1.700 inches (par. [0144]; noting up to 1.80 inches), and a CoR of at least 0.700 (par. [0143]), comprising: a subassembly comprising a single rubber spherical center (Fig. 3, item 22 and par. [0035] disclosing “synthetic or natural vulcanized rubber”) having a first specific gravity that is greater than 1.0 (par. [0073]; noting it can be as high as 1.25); and
an intermediate layer having a thickness of 0.300 inches or greater (par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core) that is cast about the subassembly (pars. [0020], [0057]; noting a cast, foamed polyurethane outer core is obvious) and formed from an entirely foamed polyurethane (par. [0022]) comprising a reactive mixture of a polyurethane formulation, a foaming agent, and nanoclay particles that are dispersed throughout the reactive mixture (pars. [0020], [0057], and [0059]); wherein the entirely foamed polyurethane has having a second specific gravity that is less than 1.0 (par. [0140]; noting the outer core may have a specific gravity as low as 0.50); and a cover layer comprising a polyurethane composition and having a third specific gravity (par. [0148]; noting some specific gravity is inherent).  It is noted that Binette does not specifically disclose a subassembly consisting of a single rubber spherical center, a cover having a specific gravity that is greater than 1.0; and wherein the first specific gravity is less than the third specific gravity.  However, Yamagishi disclose a three piece golf ball wherein a subassembly consists of a single rubber spherical center (Fig. 1 and col. 3, lines 31-54), the cover specific gravity is greater than l.0 g/cc (Table 3, Example 1; noting 1.20 for the cover); and wherein the first specific gravity is less than the third specific gravity (Table 3, Example 1; noting 1.20 for the cover and 1.145 for the core).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Binette to use a single rubber core and make the cover to have a specific gravity of greater than 1.0 g/cc and higher than the specific gravity of the core as taught by Yamagishi because doing so would be use of known technique (using a single rubber core and a specific gravity for a cover greater than that of the core and higher than 1.0 g/cc) to improve a similar product (a multi-layer golf three piece ball) in the same way (using a single core and a specific 
Regarding claim 5, the combined Binette and Yamagishi disclose that the polyurethane composition of the cover layer is a thermoplastic material (Binette: par. [0149]).
Regarding claim 8, the combined Binette and Yamagishi disclose that the core has an outer surface hardness (H inner core surface) and a center hardness (H core center), the H inner core surface being greater than the H core center to provide a positive hardness gradient (Binette: par. [0125]; the Examiner assuming “core” refers back to “center”).  
Regarding claim 10, the combined Binette and Yamagishi disclose that the intermediate layer has an outer surface hardness (H outer surface of IL) and an inner surface hardness (H inner surface IL), the H outer surface of IL being equal to or less than the H inner surface of IL to provide a zero to negative hardness gradient (Binette: pars. [0132]-[0133] and [0126]-[0129]; noting it is obvious that a negative or zero gradient could be applied to the outer core in light of the disclosure).  
Regarding claim 12, the combined Binette and Yamagishi disclose that H outer surface of IL is 50 Shore D or less (Binette: par. [0132]; noting greater than 40 Shore D makes obvious the claimed range).
Regarding claim 13, the combined Binette and Yamagishi disclose that the second specific gravity differs from each of the first specific gravity and the third specific gravity by from 0.20 g/cc to 0.30 g/cc (Yamagishi: col. 4, lines 40-49; noting the core can be 1.2, the intermediate layer at 0.95, and the cover layer 1.25). 
Regarding claim 14, the combined Binette and Yamagishi disclose that the intermediate layer has an outer diameter of 1.66 inches or greater (Binette: par [0144]).  It is noted that the 1.69 inches.  However, regarding using a diameter of 1.69 over that of 1.66, it has been held that applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990) (see MPEP 2144.05 (I) where Titanium Metals Corp. of America v. Banner states “a prima case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one in the art would have expected them to have the same properties")(see applicant’s spec, page 12, lines 1-9, applicant giving no criticality to the lesser claimed range within the disclosed range of 1.66 or greater).  Thus, it would have been obvious to one of ordinary skill in the art the time of filing that the exact dimension of the intermediate layer would not produce unexpected results: that is, intermediate layer would contribute to the overall size of the golf ball, regardless its exact diameter.    
Regarding claim 46, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.340 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 47, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.400 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 48, the combined Binette and Yamagishi disclose that the intermediate layer has a thickness of 0.450 inches or greater (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
that the intermediate layer has a thickness of 0.340 inches to 0.550 inches (Binette: par. [0020] noting a thickness of 0.100 to 0.750 inches for the outer core). 
Regarding claim 50, the combined Binette and Yamagishi disclose that at least some of the nanoclay particles comprise quaternary ammonium nanoclay particulate (Binette: par. [0017]).
Regarding claim 51, the combined Binette and Yamagishi disclose that the nanoclay particles are included in the reactive mixture in an amount of from 0.25% to 2% based on the total weight of the reactive mixture (Binette: par. [0017]; noting 0.1 to 9.0 % makes obvious the claimed range).
Regarding claim 52, the combined Binette and Yamagishi disclose that the nanoclay particles are included in the reactive mixture during curing of the foamed polyurethane (Binette: pars. [0017], [0020]).

Claim 43 is rejected under 35 U.S.C. 103 as Binette et al. (herein Binette; US Pub. No. 2015/0111666 A1) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,899,822) in view of Bulpett et al. (herein “Bulpett”; US Pub. No. 2007/0213442 A1). 
Regarding claim 43, the combined Binette and Yamagishi disclose a ratio of an outer diameter of the cover to the outer diameter of the intermediate layer is 1.01:1.0 (Binette: par. [0144] noting a ball size of 1.68”, a dual core size of 1.66 yields a ratio of 1.01).  It is noted that the combined Binette and Yamagishi do not specifically disclose a ratio of an outer diameter of the core to the outer diameter of the intermediate layer is 0.94:1.0.  However, Binette specifically discloses that the dual core can be 1.66 inches (par. [0144]).  In addition, 

Claims 53 and 54 are rejected under 35 U.S.C. 103 as Binette et al. (herein Binette; US Pub. No. 2015/0111666 A1) in view of Yamagishi et al. (herein “Yamagishi”; US Pat. No. 5,899,822) as evidenced by Felker (US Pat. No. 8,202,178 B2). 
Regarding claim 53, it is noted that the combined Binette and Yamagishi do not specifically disclose that the golf ball has each of a coefficient of drag (CD) that is greater than 0.26 and a coefficient of lift (CL) that is greater than 0.21 at a Reynolds number of 150000 and a spin rate of 3000 RPM.  However, Yamagishi discloses a golf ball that would inherently have some CD and CL value at 150,000 and 3000 RPM (col. 5, lines 47-58; disclosing a dimple pattern).  In addition, regarding using a CL of 0.21 and a CD of 0.26,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that the lift and drag coefficients are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner L and CD could be found through routine experimentation in order to optimize the golf balls trajectory.
Regarding claim 54, it is noted that the combined Binette and Yamagishi do not specifically disclose that the golf ball has each of a coefficient of drag (Cd) that is greater than 0.29 and a coefficient of lift (Cl) that is greater than 0.23 at a Reynolds number of 120000 and a spin rate of 3000 RPM.  However, Yamagishi discloses a golf ball that would inherently have some CD and CL value at 150,000 and 3000 RPM (col. 5, lines 47-58; disclosing a dimple pattern).  However, regarding using a CL of 0.21 and a CD of 0.26,  it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that the lift and drag coefficients are a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Felker which specifically states that lift and drag coefficients are a result-effective variable use to optimize trajectory (col. 1, lines 29-53) and values generally in the range claimed by applicant (Figs. 20 and 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact CL and CD could be found through routine experimentation in order to optimize the golf balls trajectory.



Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive.
The Examiner notes from the onset that applicant has switched claimed species, moving from the prior claimed “polyurethane consisting of a reactive mixture of polyurethane formulation and foaming agent” to the currently claimed polyurethane comprising a reactive mixture of polyurethane formulation, a foaming agent, and nanoclay particles” (emphasis added).  Nonetheless, the Examiner examines the claims on the merit.

103 Rejection
Sullivan ‘191 has been replaced by Binnette.  As such, all arguments directed to Sullivan ‘191 are moot. Furthermore, the Examiner believes that Binnette reads on a majority of applicant’s now amended claims.
	No other specific arguments with regards to the previously cited prior art are made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/4/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711